Citation Nr: 1520666	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-26 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility for VA home loan guaranty benefits. 


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve (USAR) from March 1992 to July 1994; then in the Army National Guard (ARNG) from July 1994 to December 1998; and then was discharged by the USAR in March 2000. He had various periods of active duty for training (ADT) and inactive duty for training (IDT). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 denial of the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina. In that decision, VA found no basic eligibility for home loan guaranty benefits. 

This case was remanded initially in July 2012 to afford the appellant a travel board hearing at a Regional Office (RO). However, this was in error because the appellant resides in Maryland and all Maryland residents are entitled to receive a Board hearing at VA Central Office in Washington, D.C. See 38 C.F.R. § 20.705. 

However, prior to the scheduled March 2013 hearing, he requested postponement of the hearing and specifically stated that he wanted the hearing to be held at a VA office located in Salisbury, Maryland. See March 2013 statement. Because Board hearings are not conducted in Salisbury, Maryland, in May 2013, he was again provided with notification that his hearing would be scheduled for July 2013 in Washington, D.C. Importantly, the appellant was expressly advised that if he failed to appear for his scheduled hearing and no request for postponement was received or granted, his case would be processed as though his request for a hearing had been withdrawn. The appellant did not contact VA concerning a request for postponement or did not otherwise show good cause for his failure to appear at the July 2013 hearing and his hearing request was deemed withdrawn in September 2014. 38 C.F.R. § 20.704(d). 

In November 2014, the appellant wrote stating that he simply could not travel to DC for a hearing and again requested a hearing in Salisbury, Maryland. He cited no good cause for failure to appear, there was no timely request for postponement, and no timely motion was filed. 

Also on remand, a points statement was retrieved detailing the appellant's service and the appellant submitted March 2000 Orders showing his characterization of service. The Board finds there has been substantial compliance with the remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a remand confers 

upon the appellant the right to substantial, but not strict, compliance with that order). 


FINDINGS OF FACT

1. The appellant served in the USAR from March 1992 to July 1994; then in the ARNG from July 1994 to December 1998 with a discharge under honorable conditions; and then was discharged by the USAR in March 2000 and received an honorable discharge, and was not discharged because of a service-connected disability.

2. The appellant is not shown to be a "veteran" under the laws pertaining to the award of VA home loan guaranty benefits. 


CONCLUSION OF LAW

The legal criteria for VA home loan guaranty benefits are not met. 38 U.S.C.A. §§ 3701, 3702 (West 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim." Mason v. Principi, 16 Vet. App. 129, 132 (2002). Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable. Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law). The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004). 

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to the appellant's claim. Nonetheless, the Board notes that the August 2011 Statement of the Case (SOC) included the laws and regulations pertaining to service requirements for eligibility for home loan benefits and the case has been readjudicated since. The appellant has not identified additional pertinent evidence which should have been obtained but provided a statement of his service with his application which is fully accounted for by the service department information in the file.

The Board concludes that no further notification or development of evidence is required. Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant. The United States Court of Appeals for Veteran Claims (Court) has held that such remands are to be avoided. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702. For purposes of these benefits, the term "veteran" is defined under 38 U.S.C.A. § 3701(b). In this case, the appellant did not have active duty service and does not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A(b)(1) (West 2014). 

As pertinent to this case, the term "veteran" also includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability. 38 U.S.C.A. § 3701(b)(5)(A) (West 2014). 

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces. 38 U.S.C.A. § 3701(b)(5)(B). 

As noted above, the appellant served in the USAR from March 1992 to July 1994; then in the ARNG from July 1994 to December 1998 with a discharge under honorable conditions; and then was discharged by the USAR in March 2000 and received an honorable discharge. 

The appellant maintained in his October 2011 appeal that it is incorrect to state that his service was not honorable. 

For the period from July 1994 to December 1998, the appellant received a general discharge under honorable conditions and not an "honorable" discharge. His discharge does not meet the requisite character of service under 38 U.S.C.A. § 3701(b)(5)(A) and this period of service (4 years, 8 months and 20 days) may not be used for becoming eligible for home loan guaranty benefits. Without this period, the appellant does not have enough service (regardless of its characterization) to meet the six-year requirement (see ARNG Report of Separation and Record of Service showing two years of prior reserve component service; the March 2000 Orders from the USAR showing a discharge effective March 14, 2000; and the appellant's original application on VA Form 26-1880 reporting overall service from April 1992 to March 2000). 

To the extent the appellant disputes the reasons for his discharge, this should be taken up with the Army Discharge Review Board. VA does not have jurisdiction to change the circumstances and characterization of his discharge. A general discharge under honorable conditions is binding on the Department of Veterans Affairs as to character of discharge. 38 C.F.R. § 3.12 (2014). 

The appellant's service does not qualify him for "veteran" status and he does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A). The appellant is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits. 

The law, not the evidence, is dispositive of the outcome of this case. As a matter of law, the Appellant is not eligible for VA home loan guaranty benefits. The claim of entitlement to VA home loan guaranty benefits must be denied. Sabonis, 6 Vet. App. 426. 


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


